Case 1:21-cv-00870-DG-SJB Document 30 Filed 03/16/21 Page 1 of 1 PageID #: 230




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

MICHELLE WALLS, on behalf of herself
and all others similarly situated; and N.W., a   Case No. 1:21-cv-870-DG-SJB
minor child, by his parent and general
guardian Michelle Walls, on behalf of
himself and all others similarly situated,       DEFENDANT PLUM, PBC’S RULE 7.1
                                                 DISCLOSURE STATEMENT
                               Plaintiffs,

v.

BEECH-NUT NUTRITION COMPANY;
THE HAIN CELESTIAL GROUP, INC.;
NURTURE, INC. D/B/A HAPPY FAMILY
ORGANICS; GERBER PRODUCTS
COMPANY; and PLUM PBC.,

                               Defendants.




           DEFENDANT PLUM, PBC’S RULE 7.1 DISCLOSURE STATEMENT

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, defendant Plum, PBC

(“Plum”) states as follows:

        Plum is an indirect wholly-owned subsidiary of Campbell Soup Company.


Dated: March 16, 2021                                 Respectfully Submitted,
                                                      /s/ Mark Cheffo
                                                      Mark Cheffo (Attorney ID 2395671)
                                                      DECHERT LLP
                                                      1095 Avenue of the Americas
                                                      New York, NY 10036
                                                      Tel. 212-698-3500
                                                      Fax 212-698-3599
                                                      mark.cheffo@dechert.com

                                                      Attorney for Defendant Plum, PBC
